DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 56-124900 U.

Regarding claim 1, JP discloses a lining method comprising fixing a backing strip (2, 5) in a frame shape (Fig.2A) to a concrete surface (2 is affixed to 5 inside of concrete 1) of already-placed concrete so that the backing strip protrudes from the concrete surface (2 and 5 protrude beyond 1, Fig.2B); disposing a filler (6) inside a frame of the backing strip; making edges of a plurality of lining plates (3) butt against each other at a position of the backing strip to cover the backing strip and the concrete surface (Fig.2B), and joining the edges of the lining plates by seal welding (4).  
Regarding claim 3, JP discloses a lining method comprising forming a plurality of lining panels (3, Fig.3A; method 2 of the translation teaches the panels welded to the backing first)  so that in each lining panel, a filler (6) is disposed inside a frame of a backing strip (2) in a frame shape and a lining plate (3) is fixed to cover inside of the frame of the backing strip; making the plurality of lining panels adjacent to each other to combine the backing strips in such a manner that edges of the lining plates of the adjacent lining panels butt against each other (3, Fig.2B) at a position of the backing strip of one of the adjacent lining panels, and fixing the backing strips to a concrete surface of already-placed concrete (attached to 5 which is affixed to 1); and joining the edges of the lining plates of the adjacent lining panels by seal welding (4).  
Regarding claim 4, J discloses wherein the filler is made of metal (6), and the filler is fixed to the backing strip by seal welding (all portions welded to one another).  
Regarding claim 5, JP discloses a lining comprising: a backing strip (2, 5) fixed to a concrete surface (1) of already-placed concrete so as to protrude from the concrete surface and form a frame shape (Fig.2A); a filler (6) disposed inside a frame of the backing strip protruding from the concrete surface (2 and 5 protrude from 1); and a plurality of lining plates (3) whose edges are butt-joined to each other at a position of the backing strip (Fig.2B) so as to cover the backing strip, the filler, and the concrete surface (Fig.2A and 2B).  
Regarding claim 6, JP discloses a lining comprising a plurality of lining panels (3), each lining panel including a backing strip (2, 5) formed in a frame shape (Fig.2A and 2B), a filler (6) disposed inside a frame of the backing strip, and a lining plate (3) covering inside of the frame of the backing strip and fixed to the backing strip (4), wherein the plurality of the lining panels are arranged adjacent to each other to combine the backing strips (Fig.2A), and the backing strips are fixed to already-placed concrete (1), so that edges of the lining plates of the adjacent lining panels  butt against each other and allow seal welding (4).  
Regarding claim 7, JP discloses wherein, in each of the lining panels, a fitting part (4) is provided in a joint of the backing strips of the adjacent lining panels (Fig.2B).  
Regarding claim 8, JP discloses wherein the fitting part is formed in a wedge shape (seal 4 is wedge shaped) so that the backing strip later fixed to the concrete is pressed against a concrete surface, with respect to the backing strip previously fixed to the concrete (once wedge weld is applied, the panels will better secure backing strips to concrete).  
Regarding claim 9, JP discloses wherein the filler is made of metal (6), and the filler is fixed to the backing strip by seal welding (all elements are welded to one another).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635